DETAILED ACTION
Status of the Claims
The Examiner is withdrawing the previous Office Action filed on 11 February 2022.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.
Claim 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,083183 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borth et al., US Patent 9,542,835 B2 – Networked Pest Control System.
Ultrasonic and Infrared Repelling Device for Controlling the Population of Rat in Paddy Field, Authors Muhammad Assaqafi Mohd Fisol and Warsuzarina Mat Jubadi -2010 IEEE Asia Pacific Conference December 6, 2010, pp359-361 published in ieeexplore.ieee.org.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687